Case 2:20-cv-02291-DOC-KES Document 85 Filed 04/29/20 Page 1of1 Page ID #:980

BOARD OF SUPERVISORS
COUNTY OF LOS ANGELES

869 KENNETH HAHN HALL OF ADMINISTRATION / LOS ANGELES, CALIFORNIA 90012
TEL: 213-974-5555 FAX: 213-974-1010

KATHRYN BARGER

SUPERVISOR, FIFTH DISTRICT
CHAIR OF THE BOARD

 

April 28, 2020

VIA EMAIL

Honorable David O. Carter

United States District Judge

Ronald Reagan Federal Building, United States Courthouse
411 West Fourth Street, Courtroom 9D

Santa Ana, CA, 92701-4516

Email: DOC _Chambers@cacd.uscourts.gov

Re: County's Intention to Enter Into Settlement Negotiations

Dear Judge Carter:

This is to inform you that the County of Los Angeles is prepared to enter into
settlement negotiations with all of the parties in the matter of LA Alliance for Human
Rights, et al. v. City of Los Angeles, et al., Case No. CV 20-02291-DOC (KESx), to attempt

to resolve the case.

Please do not hesitate to contact me if you have any questions.

Sincerely,

A,

HRYN BARGER
Supervisor, Fifth District
Chair, Board of Supervisors
